DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2021 has been entered.
Response to Amendment
All pending claims 33, 35, 36 and 38-52 filed January 24, 2021 were examined in this non-final office action in response to the request for continued examination. Claims 1-32, 34 and 37 were canceled by formal amendment(s). 
Response to Arguments
35 USC 103
Applicant’s arguments, see remarks filed August 14, 2020, with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection are made. Ronen and Esposito were withdrawn as the primary combination of prior art thereby rendering all arguments moot.
 Mr. Wang, please schedule a telephone interview in order to potentially resolve issues on the merits of the current prior art recited.

Allowable Subject Matter
Claim 46 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 33 and 40 are rejected under 35 USC 102 (a)(1) as being anticipated by Bhardwaj et al., US 2014/0052567 “Bhardwaj.”
Bhardwaj teaches the limitations of claims 33 and 40. In Bhardwaj, see at least:
Regarding claim 40:    (Currently amended) A method of recommending products to a user, the method comprising:
obtaining a plurality of product records, where each product record of the plurality of product records comprises product specific parameters associated with a plurality of different physical activities;
[0025] … Each good or service is associated with a particular category.  The listing engine 206 may receive listing data such as title, description, and aspect name/value pairs.  Furthermore, each listing for a good or service may be assigned an item identifier.  In other embodiments, a user may create a listing that is an advertisement or other form of information databases 126).  Listings also may comprise product description pages that display a product and information (e.g., product title, specifications, and reviews) associated with the product.  In some embodiments, the product description page may include an aggregation of item listings that correspond to the product described on the product description page.
Please note: Walking, running and cycling represent different physical activities, see at least [0067]. Please note: For examination purposes, running a first physical activity.
generating a first user profile based on a history of biometric data measured by a user device associated with a first physical activity; and
[0033] FIG. 3 illustrates an example simplified diagram showing a user 300 adorned with one or more wearable sensors according to some embodiments.  A plurality of wearable sensors (also referred to as sensors, sensor devices, wearable sensor devices, wearable sensor accessories, body sensors, wearable body sensors, remote body sensors, or remote sensors) are included in, but are not limited to, articles of clothing (a body measuring jacket 302, a hat 304, a shirt 310, pants 312, belt (not shown)), eye glasses 306, jewelry 308, a wrist watch 314, shoes 316, wristband, armband, accessories, and/or other items (collectively referred to as items wearable by the user 300 or wearable items) that can be worn by the user 300.  Each of the plurality of wearable items includes 
[0091] Accordingly, a variety of information captured by sensors included in clothing and/or accessories that the user 300 (normally) wears are communicated to the computing device 320, such as the user's 300 smartphone or tablet, for analysis and response.  In response, the computing device 320 alone or in conjunction with user profile data and/or other data source(s) formulates an action that is tailored to the user 300 and which is context specific to the user's current physical activity, physical environment, physiological state, and/or user profile.  If the sensor data (or in conjunction with the user profile information) satisfies a state change or trigger, then the computing device 320 is configured to present one or more recommendations/notifications to the user 300.  Conversely, if the state change or trigger is not satisfied, then the received sensor data may be stored for later use (and other data may be updated accordingly, such as the user profile information), but no recommendation may be presented in response to that received sensor data.
recommending a first subset of the plurality of product records which are similar to the first user profile of the user device based on a comparison of the product specific parameters associated with a plurality of different physical activities and the first user profile;
[0038] In one embodiment, the plurality of wearable items/sensor 302-316 and the computing device 320 comprise an intra-body area network (IBAN) configured to provide recommendations or information triggered by one or more of the user's 300 body measurements, user's 300 current activity, user's 300 current non-activity, user's 300 physical environment, user's 300 physiological state, and/or other sensed data measured by the plurality of wearable sensors.  In other embodiments, the plurality of wearable items/sensors 302-316, computing device 320, server 322, and database 324 can comprise the IBAN configured to provide the recommendations or information. 
[0047] As an example, the recommendation module 408 determines the particular size of each article of clothing (e.g., tops, dresses, outerwear, etc.) and/or accessories (e.g., hat, belt, gloves etc.) in a (physical and/or online) store inventory that would fit the user 300 based on the user's 300 body measurements (or preferred fit preference) provided in the sensor data.  The store inventory includes dimensions of each different sizes of each article of clothing and/or accessories offered by the store in order to compare against the user's dimensions.  Then at a block 510a, the recommendation module 408 coordinates with the presentation module 402 to display information about the matching recommendation items on the display 321 of computing device 320.  The information displayed about each of the matching recommendation items includes, but is not limited to, an item image, brand name, style name, size, price, description, fabric content, location within a given physical store where the item is available (in the case of the recommendation item being selected from a physical store inventory), an option to purchase via the computing device 320, and the like.  With the information provided on the display 321, the user 300 avoids guessing at the proper size for a given clothing item of interest and/or having to try on the given clothing item in one, two, or more different sizes. 
wherein the history of the biometric data comprises activity-related parameters measured via a biometric sensor of the user device during the first physical activity.
[0067] At a block 504d, the computing device 320 receives sensor data from the shirt 310, pants 312, watch 314, wristband, armband, and/or shoes 315.  The sensor data includes, but are not limited to, an indication that the item is being worn by the user 300, time/date stamp, item or sensor identifier, type of physical activity (e.g., running, walking, sleeping, sitting, eating, cycling, in a motor vehicle, etc.), and/or user physiological state (e.g., level of perspiration, skin temperature, heart rate, etc.).  The sensor data received by the computing device 320 permits, for example, the sensor data analysis module 404 at a block 506d to determine that certain of the worn items are exercise gear (e.g., shirt 310, pants 312, shoes 315, wristband, armband) (using respective item or sensor identifier to look-up previously cataloged information about the wearable sensors) and that they are being worn together at the same time by the user 300 (using the time/date stamp and indication of being worn).  Thus, it appears that the user 300 has put on exercise clothes and is wearing sneakers in order to exercise.  As another example, the received sensor data may permit the sensor data analysis module 404 to determine that the user 300 is wearing the particular item(s) including the wearable sensors to generally monitor his/her activity or physiological state for health reasons. 
Regarding claim 33: Rejection is based upon the disclosures applied to claim 40, see at least Fig. 1 and Fig. 6 for system level and server level computing elements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 35, 36, 39, 42 and 43 are rejected under 35 USC 103 as being unpatentable over Bhardwaj, US 2014/0052567, in view of Siddique et al., US 2010/0030578 “Siddique.”
Regarding claim 35: Rejection is based upon the disclosures applied to claim 33 in part by Bhardwaj and further taught and/or suggested by Bhardwaj-Siddique. In Bhardwaj, product information includes price, product attributes/characteristics (e.g. clothing size), description and where the product is available in a given physical store, see at least [0047]. Although Bhardwaj is silent regarding specifics on other types of product data, Siddique on the other hand would have taught Bhardwaj techniques that include other types of product data. In Siddique, product information includes men and women’s apparel in categories, available sizes, see at least [0139-0140]; activity level, see at least [0106- walking style].  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and methods of Bhardwaj to include additional product data as taught and/or suggested by Siddique, in order to recommend additional types of products and thereby increase sales.
Regarding claim 36: Rejection is based upon the combination of Bhardwaj-Siddique and further taught and/or suggested by Bhardwaj-Siddique regarding gender, see at least [Siddique: 0119].
Regarding claims 39 and 42: Rejections are based upon the combination of Bhardwaj-Siddique and further taught and/or suggested by Bhardwaj-Siddique regarding use of a social media application, see at least [Bhardwaj: 0015]; [Siddique: Fig. 39C; 0195].
Regarding claim 43: Rejection is based upon the combination of Bhardwaj-Siddique and further taught and/or suggested by Bhardwaj-Siddique regarding first user profile comprising second user specific parameters. In Bhardwaj-Siddique, the first user has access to listed friend’s sizing and fit information via a social network, see at least [Siddique: 0125].
Claims 38 and 41 are rejected under 35 USC 103 as being unpatentable over Bhardwaj, US 2014/0052567, in view of Bao et al., US 2014/0358635 “Bao.”
Regarding claim 38: Rejection is based upon the disclosures applied to claims 33 and 40 in part by Bhardwaj and as further taught and/or suggested by Bhardwaj-Bao. Although Bhardwaj is silent regarding product returns and reasons for product returns for recommended products, Bao on the other hand would have taught Bhardwaj recommended products purchased by users may be returned for various reasons.
In Bao, see at least:
[0003] Recommendation systems seek to predict what product(s) a consumer might prefer, or what rating the consumer might give a product he or she is yet to purchase.  Such recommendation systems typically produce a list of recommendations based on inputs such as items previously purchased, items selected or rated by the user, as well as decisions made by similar users.  Recommendation systems use sources of data that might include a store's own data, data from third-party agencies, social media sites, etc. 
[0026] The online storefront allows the consumer to investigate products for sale.  In addition, the online storefront provides the consumer with the ability to place one or more products into an online shopping cart.  The online shopping cart comprises a list of one or more products that have been selected for purchase.  When the consumer is ready to complete the transaction, the consumer activates a "checkout" function.  During checkout, the online shopping cart preferably presents the consumer with a total cost for the order along with other relevant data such as, but not limited to, shipping costs and tax costs.  The consumer is also given the opportunity to input a form of payment (e.g., credit card information). 
[0027] Step 210 of the method 200 has the rejection detection module 110 detect a product rejection.  There are two different types of product rejections: a drop-type product rejection and a return-type product rejection.  In a drop-type product rejection, a consumer adds a product to that consumer's online shopping cart, but fails to actually purchase the product.  The consumer may, for example, add the product to the online shopping cart, but eliminate the product before subsequently purchasing an alternative product.  In other cases, the consumer may add the product to the online shopping cart, but navigate away from the online storefront before any purchase is made.  A drop-type product rejection therefore occurs before a sale of the rejected product (i.e., pre-sale).  A return-type product rejection, in contrast, occurs after the product is purchased and delivered to the consumer.  After receiving the product, the consumer returns the product to the seller for a refund, exchange, or store credit.  A return-type rejection thereby occurs after a sale of the rejected product (i.e., post-sale).
[0031] In contrast, in the case of a return-type product rejection, the reason for the product rejection may be collected from the consumer by way of a survey.  The survey may, for example, be presented to the consumer when the consumer utilizes the consumer interface module 105 to arrange a return.  Again using product attributes available on the product specification database 135, the survey preferably asks the consumer to indicate what attributes resulted in the product rejection.  For example, the survey may ask the consumer to indicate whether the return resulted from dissatisfaction with cost, size, manufacturer, weight, warranty, compatibility, reliability, etc. In addition, if, during the return process, the consumer exchanges the rejected product for another product (i.e., there is a subsequently purchased product detected in step 215), the distance between the subsequently purchased product and the returned product may also allow a reason for the product rejection to be inferred in the manner of a drop-type product rejection, as set forth above. 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques that facilitate recommended product returns, collect reasons for the product returns and offer substitutions as taught by Bao would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Bao to the teachings of Bhardwaj would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Regarding claim 41: Rejection is based upon the disclosures applied to the combination of Bhardwaj-Bao and further taught and/or suggested by Bhardwaj-Bao. 
Additionally in Bhardwaj-Bao, see at least:
[Bhardwaj: 0051] When a store inventory is accessed in order to determine matching recommendation item(s), the store inventory may be maintained by the store/retailer.  Thus, even if the entity associated with providing the recommendations is a different entity from the store/retailer, the recommendation module 408 is configured to access the store inventory without divulging information about the user 300 (such as the user identity). 
It would have been obvious to one of ordinary skill the art before the effective filing date to be aware of old and well-known practices in the art of storing product inventory within buildings, e.g. warehouses, and that in order to have sold inventory delivered to customers, paperwork is required. Such paperwork is known as a delivery order or ordering information. For example, in Burke, US 5,848,399, an order processing and billing system sends ordering information to a warehouse where a consumer may pick up an order or from which a delivery of an order is sent to the customer, see at least [col. 6, lines 54-57]. In Bloom, US 2002/0178074, see at least: [0078] … Express delivery orders can be captured differently, because they are normally fulfilled differently.  Express delivery orders can be usually packed and shipped directly from the retailer's fulfillment warehouse without being sent to an origination RDC 1170.  If a shipper does create packages for express delivery orders in a destination RDC 1180-1, however, those orders can be recorded using the Order Header 1200 and Order Detail 1202 tables of the ePD Shipping Application in the same way as traditional delivery orders. [0083] … This applies to both delivery orders and traditional delivery orders, as items for both types of orders can be picked and shipped together.
Claims 44 and 45 are rejected under 35 USC 103 as being unpatentable over Bhardwaj, US 2014/0052567, Siddique, US 2010/0030578, as applied to claim 40 further in view of Rathod, US 2014/0129942.
Regarding claim 44: Rejection is based in part upon the combination of Bhardwaj-Siddique and further taught and/or suggested by Bhardwaj-Siddique-Rathod. In Bhardwaj-Siddique, the first user’s biometric/physiological readings are collected by various sensors embedded on wearable articles of clothing and accessories and received at the first user’s device. Bhardwaj-Siddique teach and/or suggest the first user may access a friend’s specific parameters, e.g. size and fitment, via a social network. Although Bhardwaj-Siddique do not mention accessing a friend’s logged sporting activity as another type of social contact information, Rathod on the other hand would have taught Bhardwaj-Siddique techniques that can be used to log a friend’s sporting activity via a social media network.
In Rathod, see at least:
[0009] The principal object of the present invention is to dynamically monitoring, tracking, storing, filtering, recording, determining, automatically generating & processing each user's or any types of entities' one or more types of physical or digital activities, actions, interactions, responses, events, transactions, life stream, life stream, locations, behavior, movement, environment, status, states & conditions from one or more filtered sources and dynamically presenting said generated action or activity or status or log item(s) with dynamically attached active links to determined receivers, wherein said active links enables receivers to access action item specific functionalities including any types of application, service, accessing, processing functionalities, take one or more actions on action item, communicate, collaborate, participate with sender, provide services & responses and workflow. 
[0054] Plurality of physical action or activities recognition algorithm, research, systems, method, devise can apply or use or employ for identifying, recognizing various types of user or any entities including human, non-human, building, tree, device, machine, bird, group of humans related actions, status, environment, conditions, logs, transactions, events, interactions, and activities including human related like edits, touches, senses, motion, hear, view or see something, taste, experience, environment, reads, eat, drink, like, drive, walk, talk, think, feel, breathe, performance, interaction with people, object or anything, user status & conditions, attention, pick something, running, …
[0073] In an another embodiment, activities or actions are based on physical activities, actions, interactions, events, transactions, life stream, locations, behavior, movement, environment, status, states & conditions including change of weather, physically visiting mall & physically shopping or buying or selling or like particular brands, products & services, detecting or identifying user location and all activities & actions related to that location, user status update, entering into particular location, appearing in some occasions like meeting, party, fair, library, hotel, viewing movie in particular cinema hall, sailing in boat or cruise, eating particular food in particular hotel, damage of particular goods & machines, vehicle ignores traffic signal, particular user or group(s) of users including human or individual(s) or machine is free or ideal or available for particular works or not available or busy, tasks and like or seat(s) of cinema or hotel room(s) are vacant or full, particular vehicles(s) in particular location(s) are free, attending lecture of class, playing sports, …
[0291] In one embodiment, on the social networking site, an Action or Activity or Status or Log Feed is a list of updates on user's own home page.  The Action or Activity or Status or Log Feed will show updates about those people who are in user's friend's list.  The Action or Activity or Status or Log Feed is actually a collection of actions, events, transactions, status from user's friend's own Action or Activity or Status or Log Feed that is intended to give user's a quick look at what user's friends or connected users of user have been doing.  This is about stories about the physical or digital activities, actions, interactions, communications, responses, events, transactions, life stream, logs, locations, behavior, movement, environment, status, states & conditions of a user's friends.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of associating a user’s home page with the physical activity log (e.g. sporting, running) of the user’s listed social network friends as taught by Rathod would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Rathod to the teachings of Bhardwaj-Siddique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Regarding claim 45: Rejection is based upon the teachings and rationale applied to claim 44 and further taught and/or suggested by Bhardwaj-Siddique-Rathod.
In Bhardwaj-Siddique-Rathod, see at least:
[Siddique: 0193] The system 10 allows for multiple methods of interaction between the respective users of the system.  The various methods of interaction are described herein.  One such method of interaction is the concept of a collaborative shopping trip that is described in further detail herein.  By having multiple users participate in a shopping trip, where users of the system 
10 may interact with one another with respect to items of apparel or other products, each other's models, messages, and pictures or images.  By creating and participating in a shopping trip as described herein, the real-world concept of inviting friends, shopping, and receiving their respective feedback on purchased items is emulated through the system 10. 
[Siddique: 0214] Reference is now made to FIG. 22, where an apparel display window 400 is shown in an exemplary embodiment.  … Further information regarding the pricing, and ordering information, should the user desire to purchase this item is available.  The user is able to view reviews of this apparel items that have been submitted by other users by engaging the review icon 404 in an exemplary embodiment. 
[Rathod: 0139] In one embodiment, Life stream Management facilitates action or activity or status or log items provider and life stream administrator to manage and update life stream timeline related action or activity or status or log items provider & related resources with metadata including multimedia contents, text, messages, emails, communications, web links, videos, images, photos, albums, graphics, audio, voice, files, scanned documents, databases and related applications & services, connections, updated resources from connected users or internal or external sources & services, user's or connected users' generated contents like publications, blogs, news, events, updates, notes, experiences, reviews, discussion, likes & dislikes, activities, solutions, sharing, purchases, brands use and want to use, …
It would have been obvious to one of ordinary skill in the art before the effective filing date to ascertain that reviews/comments about past purchases would include “dislikes” and it is notoriously old and well-known that people like to complain about faulty products.
Claim 47 is rejected under 35 USC 103 as being unpatentable over Bhardwaj et al., US 2014/0052567 “Bhardwaj,” in view of Horseman, US 2013/0013331.
In Bhardwaj, see at least:
Regarding claim 47:    (Currently amended) A user device, comprising:
In Bhardwaj, see at least:
[0024] The networked system 102 may provide a number of publishing, listing, and/or price-setting mechanisms whereby a seller (also referred to as a first user) may list (or publish information concerning) goods or services for sale or barter, a buyer (also referred to as a second user) can express interest in or indicate a desire to purchase or barter such goods or services, and a transaction (such as a trade) may be completed pertaining to the goods or services.  To this end, the networked system 102 may comprise at least one publication engine 202 and one or more selling engines 204.  The publication engine 202 may publish information, such as item listings or product description pages, on the networked system 102.  In some embodiments, the selling engines 204 may comprise one or more fixed-price engines that support fixed-price listing and price setting mechanisms and one or more auction engines that support auction-format listing and price setting mechanisms (e.g., English, Dutch, Chinese, Double, Reverse auctions, etc.).  The various auction engines may also provide a number of features in support of these auction-format listings, such as a reserve price feature whereby a seller may specify a reserve price in connection with a listing and a proxy-bidding feature whereby a bidder may invoke automated proxy bidding.  The selling engines 204 may further comprise one or more deal engines that support merchant-generated offers for products and services.
[0025] A listing engine 206 allows sellers to conveniently author listings of items or authors to author publications.  In one embodiment, the listings pertain to goods or services that a user (e.g., a seller) wishes to transact via the networked system 102.  In some embodiments, the listings may be an offer, deal, coupon, or discount for the good or service.  Each good or service is associated with a particular category.  The listing engine 206 may receive listing data such as title, description, and aspect name/value pairs.  Furthermore, each listing for a good or service may be assigned an item identifier.  In other embodiments, a user may create a listing that is an advertisement or other form of information publication.  The listing information may then be stored to one or more storage devices coupled to the networked system 102 (e.g., databases 126).  Listings also may comprise product description pages that display a product and information (e.g., product title, specifications, and reviews) associated with the product.  In some embodiments, the product description page may include an aggregation of item listings that correspond to the product described on the product description page. 
[0033] FIG. 3 illustrates an example simplified diagram showing a user 300 adorned with one or more wearable sensors according to some embodiments.  A plurality of wearable sensors (also referred to as sensors, sensor devices, wearable sensor devices, wearable sensor accessories, body sensors, wearable body sensors, remote body sensors, or remote sensors) are included in, but are not limited to, articles of clothing (a body measuring jacket 302, a hat 304, a shirt 310, pants 312, belt (not shown)), eye glasses 306, jewelry 308, a wrist watch 314, shoes 316, wristband, armband, accessories, and/or other items (collectively referred to as items wearable by the user 300 or wearable items) that can be worn by the user 300.  Each of the plurality of wearable items includes one or more (embedded) sensors to detect one or more information about the user's 300 body, activity, and/or environment (e.g., body measurements, weight, number of steps taken over a given time period, environment).  Each of the plurality of wearable items also includes one or more mechanisms to facilitate communication (e.g., transmission) of the detected sensor data to another device, such as a computing device 320.  
a network interface configured to communicate with a health monitoring device:
[0033] … The communication may occur using Bluetooth, WiFi, near field communication (NFC), a wireless communication method, and/or via a wired connection.  In some embodiments, communication between the wearable sensors and computing device 320 may occur when they are near each other, or the transmitting/receiving capabilities of one or both may be short-range (e.g., NFC or Bluetooth). 
(a biometric sensor;  see below under Bhardwaj-Horseman) 
a user interface; computing device 320 includes a display 321, see at least [0036]; Fig. 3.  [0056] …The display 321 may also comprise a tactile display as discussed above and provide tactile texture information about one or more of the matching recommendation items. 
a processor; and computing device 320 is similar to device machines 110 or 112, see at least [0037]; Fig. 6.
non-transitory computer-readable medium comprising one or more instructions which when executed by the processor, cause the user device to:
obtain health-related parameters from the health monitoring device via the network interface;
[0033] … A plurality of wearable sensors (also referred to as sensors, sensor devices, wearable sensor devices, wearable sensor accessories, body sensors, wearable body sensors, remote body sensors, or remote sensors) are included in, but are not limited to, articles of clothing (a body measuring jacket 302, a hat 304, a shirt 310, pants 312, belt (not shown)), eye glasses 306, jewelry 308, a wrist watch 314, shoes 316, wristband, armband, accessories, and/or other items (collectively referred to as items wearable by the user 300 or wearable items) that can be worn by the user 300.  
[0033] … Each of the plurality of wearable items includes one or more (embedded) sensors to detect one or more information about the user's 300 body, activity, and/or environment (e.g., body measurements, weight, number of steps taken over a given time period, environment).  Each of the plurality of wearable items also includes one or more mechanisms to facilitate communication (e.g., transmission) of the detected sensor data to another device, such as a computing device 320.
monitor activity-related parameters during one or more physical activities of a user via the biometric sensor;
[0064] In a fourth embodiment, the wearable sensors are included in the shirt 310, pants 312, watch 314, wristband (not shown), armband (not shown), and/or shoes 315.  Each of the shirt 310, pants 312, watch 314, wristband, armband, and shoes 315 may include an accelerometer, movement, gyroscope, moisture, temperature, and/or contact sensors to detect when it is being worn by the user 300, the type of physical activity being engaged by the user 300, and/or the physiological state of the user 300.  
update a  clothing size of a user profile based on the health-related parameters obtained from the health monitoring device and a user interest of the user profile based on the activity-related parameters; and obtain a plurality of product recommendations for the user based on a comparison of the user profile and a plurality of product profiles.
[0025] … The listing information may then be stored to one or more storage devices coupled to the networked system 102 (e.g., databases 126).  Listings also may comprise product description pages that display a product and information (e.g., product title, specifications, and reviews) associated with the product.
[0038] In one embodiment, the plurality of wearable items/sensor 302-316 and the computing device 320 comprise an intra-body area network (IBAN) configured to provide recommendations or information triggered by one or more of the user's 300 body measurements, user's 300 current activity, user's 300 current non-activity, user's 300 physical environment, user's 300 physiological state, and/or other sensed data measured by the plurality of wearable sensors.  In other embodiments, the plurality of wearable items/sensors 302-316, computing device 320, server 322, and database 324 can comprise the IBAN configured to provide the recommendations or information. 
[0047] As an example, the recommendation module 408 determines the particular size of each article of clothing (e.g., tops, dresses, outerwear, etc.) and/or accessories (e.g., hat, belt, gloves etc.) in a (physical and/or online) store inventory that would fit the user 300 based on the user's 300 body measurements (or preferred fit preference) provided in the sensor data.  The store inventory includes dimensions of each different sizes of each article of clothing and/or accessories offered by the store in order to compare against the user's dimensions.  Then at a block 510a, the recommendation module 408 coordinates with the presentation module 402 to display information about the matching recommendation items on the display 321 of computing device 320.  The information displayed about each of the matching recommendation items includes, but is not limited to, an item image, brand name, style name, size, price, description, fabric content, location within a given physical store where the item is available (in the case of the recommendation item being selected from a physical store inventory), an option to purchase via the computing device 320, and the like.  With the information provided on the display 321, the user 300 avoids guessing at the proper size for a given clothing item of interest and/or having to try on the given clothing item in one, two, or more different sizes. 
[0050] The recommendation module 408 is configured to analyze, for instance, the colors of all the items in the user's 300 wardrobe to determine what color(s) the user 300 likes, the different shades of a given liked color in the user's wardrobe, and the like.  Then the recommendation module 408 can determine matching recommendation items to be those items in the proper size given the user's 300 body measurements (or preferred fit preference) and which are also in a shade of a given liked color that is not in the user's wardrobe.  If user's 300 wardrobe contains a number of blue tops, a matching recommendation item may also be in the color blue but in a shade of blue that the user 300 does not currently have in his/her wardrobe.  Then at the block 510a, the matching recommendation items and corresponding item information are displayed on the display 321 of computing device 320.
[0055] Next at a block 508b, the sensor data analysis module 404 and recommendation module 408 are configured to obtain or access recommendation data sources (e.g., store inventories).  Articles of clothing and/or accessories from among the store inventory(ies) that are in the user's size (based on the user's 300 body measurements or fit preference specified via the sensor data) and which are in the user's 300 liked color(s)/pattern(s) are deemed to be matching recommendation items by the recommendation module 408.
[0056] Information about the matching recommendation items is presented on the display 321 by the presentation module 402 at a block 510b.  The information displayed about each of the matching recommendation items includes, but is not limited to, an item image, brand name, style name, size, color, price, description, fabric content, location within a given physical store where the item is available (in the case of the recommendation item being selected from a physical store inventory), an option to purchase via the computing device 320, and the like.  
biometric sensor
Rejection is based upon the teachings applied to claim 47 in part by Bhardwaj and further taught and/or suggested by Bhardwaj-Horseman. In Bhardwaj, biometric/physiological data is captured by wearable sensors external to the user’s device. Sensors are embedded in a user’s clothing and communicate biometric/physiological user data to the user’s device. Although Bhardwaj is silent regarding integration of these sensors into the user’s device, Horseman on the other hand would have taught Bhardwaj the design and use of a single device serving as a health monitoring device as well as a user device and a health monitoring device.
In Horseman, see at least:
[0064] FIG. 2 is a block diagram that illustrates a mobile health monitoring system 102 connected to the server 104 via the network 118 in accordance with one or more embodiments of the present invention.  In some embodiments the mobile health monitoring system 102 includes the employee's mobile device 122 communicatively coupled to one or more of the sensors 120 for collecting employee health data 200.  For example, the employee's mobile device 102 may be communicatively coupled to one or more temperature sensors (e.g., thermocouples, IR sensors, etc.) 202, one or more blood condition sensors (e.g., pulse oximeters) 204, one or more blood pressure sensors (e.g., a blood pressure cuff) 206, one or more force sensors (e.g., force transducers) 208, one or more body fat sensors (e.g., conductive contacts) 210, one or more body position sensors (e.g., three-dimensional ("3 D") image/video camera) 212, one or more audio sensors (e.g., microphone) 214, one or more respiration sensors 216, one or more neural sensors 218, one or more heart rate sensors 220 (e.g., a heart rate monitor) and/or the like for collecting corresponding health data 200 (e.g., health measurements) therefrom.  In some embodiments, the health data 200 may include temperature data 200a, blood condition data 200b, blood pressure data 200c, force data 200d, body fat data 200e, body position data 200f, audio data 200g, respiration data 200h, neural data 200i and/or heart rate data 200j, collected from the corresponding sensors 120.  The health data 200 may be provided to the server 104 for use in monitoring the employee's health. 
Wearable Sensors
[0085] FIG. 4 is a diagram that illustrates the employee 126 wearing various sensors 120 (e.g., external sensors 120b) of the mobile health monitoring system 102 in accordance with one or more embodiment of the present invention.  In some embodiments, a temperature sensor 202 is disposed at the employee's chest.  For example, the temperature sensor 202 may include a thermometer/thermocouple 402 secured around the employee's torso via a strap 404.  Other embodiments may include any number of temperature sensors provided in any number of suitable locations such as the employee's hand, wrist, arms, back, head, feet and/or the like.
User Device with Integrated Sensors
[0069] The I/O interface 304 may provide an interface for connection of one or more I/O devices to the mobile device 122.  I/O devices may include integrated I/O components (e.g., buttons, microphone, speaker, graphical display (e.g., a touch screen), cameras, and/or the like) 310, a power source (e.g., battery) 312, integrated sensors 120a, external devices (e.g., server 104) 320, and/or the like.  External devices 320 may be connected to I/O interface 304 via a wired or wireless connection.  For example, the external devices 320 (e.g., the server 104) may be connected to the I/O interface via wireless connection to the network 118.  In some embodiments, the integrated sensors 120a include sensors 120 that are physically integrated with the mobile device 122.  For example, as described in more detail below, the integrated sensors 120a may include conductive contacts integrated into the exterior of the mobile device 122 such that a measurement (e.g., temperature measurement, a resistance measurement indicative of body fat, and/or the like) can be acquired via the conductive contacts while the user is grasping the exterior of the mobile device 122.  In some embodiments, the external sensors 120a include the sensors 120 that are remote from the mobile device 122.  For example, external sensors 120a may include temperature sensors 212, blood pressure sensors 206, or the like that are worn by the employee to take measurements at various locations on the employee's body. 
Integrated Health Monitoring Device
[0095] FIG. 5 is a diagram that illustrates the mobile device 122 including a plurality of sensors 120 integrated therein (e.g., integrated sensors 120a) in accordance with one or more embodiments of the present invention.  In some embodiments, the mobile device 122 includes a body 502, a display screen 504 (e.g., a touch screen), a speaker 506, a microphone 508, a selection button 510, and a camera 512. 
[0128] In some embodiments, the health data 200 for one or more employees may be logged over time.  For example, health data 200 may be collected for each employee of a group of employees, and the health information 109 for each of the employees may be updated to reflect the health data collected.  Thus, a log of health data for each of the employees may be generated.  In some embodiment, the log of health data for a given employee may be used to generate a profile for the employee.  For example, the logged health data 200 may be used to generate health profiles and/or reports that are based on current/recent health data 200 (e.g., health data 200 collected within a minute, hour, day, week, month, or the like) and/or historical health data 200 (e.g., health data 200 collected more than a minute, hour, day, week, moth, year, or the like prior).  In some embodiments, the health information 109 for the employee includes a record/log of the employee's health information.  For example, the employee health information 109 may include, for each employee, employee personal profile data (e.g., name, age, etc.), historical/current employee health profile data (e.g., health data, characteristics, conditions, plans) and/or employee activity data (e.g., a log of exercises, food consumed, etc.), and so forth. 
[0181] In some embodiments, the interactive health dashboard may provide coaching to the user.  For example, upon selecting the "COACHING/SUGGESTIONS" button 1232, a coaching avatar 1234 may be displayed to communicate suggestions and other information that may help the employee to improve their health.  In some embodiments, the coaching avatar 1234 may include an animated character that talks to the employee to help communicate coaching and suggestions.  For example, the coaching avatar 1234 may give the user suggestions, such as "Your blood pressure is high, try walking twenty minutes per day to reduce your blood pressure".
One of ordinary skill in the art before the effective filing date would have recognized that applying known techniques that integrate biometric/physiological sensors into a single device as taught by Horseman would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Horseman to the teachings of Bhardwaj would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Claims 48-50 are rejected under 35 USC 103 as being unpatentable over Bhardwaj, US 2014/0052567, and Horseman, US 2013/0013331, as applied to claim 47 further in view of Esposito et al., US 2015/0182843 “Esposito.”
Rejections are based upon the teachings and rationale applied to claim 47 in part by Bhardwaj-Horseman and further taught and/or suggested by Bhardwaj-Horseman-Esposito. Bhardwaj-Horseman monitor physical actives, e.g. walking, running, cycling, and monitor heart rate.
Additionally, Bhardwaj-Horseman teach, see at least:
[Bhardwaj: 0082] In some embodiments, the sensor data analysis module 404 (in conjunction with the user profile module 406) may determine that the received sensor data alone (or in conjunction with the user profile information) do not represent a state change or trigger that warrants a recommendation.  In which case block 510e may not occur.  For example, if weight gain above a certain threshold is a state change or trigger to provide a recommendation, but the sensor data alone (or in conjunction with previously received sensor data) indicates that the user 300 is maintaining or losing weight or that the weight gain is below the threshold, then recommendations relating to weight gain need not occur. 
[Horseman: 0056] Embodiments of the health monitoring system may provide a work environment that promotes employee involvement in monitoring their health via a non-intrusive health testing environment that enables the employee's health to be monitored from the convenience of their workstation.  Moreover, embodiments of the health monitoring system may provide feedback that informs the employee of their current health, that predicts/identifies health issues/risks and goals based on the employee's health and provides guidance to reduce the employee's health risk and attain the identified health goals. 
[Horseman: 0148] Where intensity is a percentage, typically about 65%-85%.  The target heart rate 1035, resting heart rate 1033 and maximum heart rate 1034 may be provided to the employee to aid the employee in safe exercise regimens, the formulation of a health plan, and the determination of whether the employee has met its health plan goals for the day, e.g., whether the employee has reached their target heart rate 1035 by the distance and length of time the employee has indicated to the program it has exercised.
Bhardwaj-Horseman, however, are silent about scheduling running activities and achieving weight loss goal. Esposito on the other hand would have taught Bhardwaj-Horseman techniques for scheduling running activities and updating weight loss goal achievement.
In Esposito, see at least:
[0005] … A user may also provide authorization through a user interface for data collected by one or more device, such as a wearable or portable sensor(s)--e.g., a fitness band, wrist-worn sensing system, heart rate sensor, wearable sensor such as a wearable pressure sensor, or the like--to be communicated to the host system.  The host system may collect (and synchronize, if necessary) data from additional sensors or data sources, analyze the collected data sets, produce results and conclusions, and report to the user or a third party designated by the user (e.g., a coach or care provider) through a user interface or a third party interface.
[0038] Sensor input may include biometric and/or biomechanical data from a variety of sensors, including wearable sensors (pressure and force sensors, heart rate sensors, accelerometers, gyroscopes, medical monitoring sensors for monitoring blood glucose, temperature, heart rhythm, ECG, EEG, blood pressure, blood oxygen, sleep quantity and quality, body weight and body mass index, etc.) used by the user.  Accelerometers, gyroscopes and other types of location, position and motion sensors may additionally provide data relating to user position, location, motion, and the like. 
[0047] … Thus, reference to a user's calendar through an integrations module may allow the host system to make recommendations to the user relating to scheduling activities (e.g., runs, walks, events, etc.), may allow the platform to select or make recommendations to the user relating to entertainment while engaging in activities (e.g., music, movie and other media programming, etc.), and to discern the user's mood and make recommendations based on the content of external user accounts and connections.
[0069] … In this case, the host system may observe changes in biometric user data patterns and recommend changes in user behavior to improve the user's performance, to prevent an injury, and/or keep the runner on target to attain his/her goal(s).
[0071] To illustrate, let's consider the following scenario: Subject A has the following user attributes; Weight: 190 lbs., Height: 5'7'', Build: Medium, Arch Type: Medium, Foot Width: Normal, Current goal: run for 5 miles at 7.5 mph, no stops, Status: active and running regularly, Goal status: Achieved and sustaining Subject B has the following attributes: Weight: 195 lbs., Height: 5'6'', Build: slender, Arch Type: Medium, Foot Width: Normal, Current goal: run for 4 miles at 4.5 mph, with 2 stops, Status: working on it, very little success so far, Goal status: not achieving.
[0116] … Health information provided via the mobile device 122, the employee computer 126, the employer workstation 103b, and/or the remote workstation 112 can be forwarded via server 104 to file server 106 for use in updating the employee's health information 109 stored in database 108.  In some embodiments, the mobile device 122, the employee computer 126, the employer workstation 103b, and/or the remote workstation 112 can interface with different servers (e.g., web or network servers 104, 106 or 110) for accessing health information 109 via communications network 120.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of scheduling running activities, updating profile for attaining weight loss goals as taught by Esposito would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Esposito to the teachings of Bhardwaj-Horseman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.

Claims 51 and 52 are rejected under 35 USC 103 as being unpatentable over Bhardwaj, US 2014/0052567, in view of Bao et al., US 2014/0358635 “Bao.”
Rejections are based upon the teachings and rationale applied to claim 47 in part by Bhardwaj-Horseman and as further taught and/or suggested by Bhardwaj-Horseman-Bao. Although Bhardwaj-Horseman are silent regarding product returns and reasons for product returns for recommended products, Bao on the other hand would have taught Bhardwaj recommended products purchased by users may be returned for various reasons.
In Bao, see at least:
[0003] Recommendation systems seek to predict what product(s) a consumer might prefer, or what rating the consumer might give a product he or she is yet to purchase.  Such recommendation systems typically produce a list of recommendations based on inputs such as items previously purchased, items selected or rated by the user, as well as decisions made by similar users.  Recommendation systems use sources of data that might include a store's own data, data from third-party agencies, social media sites, etc. 
[0026] The online storefront allows the consumer to investigate products for sale.  In addition, the online storefront provides the consumer with the ability to place one or more products into an online shopping cart.  The online shopping cart comprises a list of one or more products that have been selected for purchase.  When the consumer is ready to complete the transaction, the consumer activates a "checkout" function.  During checkout, the online shopping cart preferably presents the consumer with a total cost for the order along with other relevant data such as, but not limited to, shipping costs and tax costs.  The consumer is also given the opportunity to input a form of payment (e.g., credit card information). 
[0027] Step 210 of the method 200 has the rejection detection module 110 detect a product rejection.  There are two different types of product rejections: a drop-type product rejection and a return-type product rejection.  In a drop-type product rejection, a consumer adds a product to that consumer's online shopping cart, but fails to actually purchase the product.  The consumer may, for example, add the product to the online shopping cart, but eliminate the product before subsequently purchasing an alternative product.  In other cases, the consumer may add the product to the online shopping cart, but navigate away from the online storefront before any purchase is made.  A drop-type product rejection therefore occurs before a sale of the rejected product (i.e., pre-sale).  A return-type product rejection, in contrast, occurs after the product is purchased and delivered to the consumer.  After receiving the product, the consumer returns the product to the seller for a refund, exchange, or store credit.  A return-type rejection thereby occurs after a sale of the rejected product (i.e., post-sale).
[0031] In contrast, in the case of a return-type product rejection, the reason for the product rejection may be collected from the consumer by way of a survey.  The survey may, for example, be presented to the consumer when the consumer utilizes the consumer interface module 105 to arrange a return.  Again using product attributes available on the product specification database 135, the survey preferably asks the consumer to indicate what attributes resulted in the product rejection.  For example, the survey may ask the consumer to indicate whether the return resulted from dissatisfaction with cost, size, manufacturer, weight, warranty, compatibility, reliability, etc. In addition, if, during the return process, the consumer exchanges the rejected product for another product (i.e., there is a subsequently purchased product detected in step 215), the distance between the subsequently purchased product and the returned product may also allow a reason for the product rejection to be inferred in the manner of a drop-type product rejection, as set forth above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and methods of Bhardwaj to facilitate recommended product returns, collect reasons for the product returns and offer substitutions as taught and/or suggested by Bao, in order to recommend additional types of products and/or product substitutions on a periodic basis and thereby increase sales.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2008/0104111 (Slaney) May 1, 2008, discloses: Against this backdrop recommendation systems and methods have been developed that objectively determine similarities between products and quantify diversity between products for use in generating recommendations.  The product interests, such as musical interests, of a user are measured based on objective characteristics of the product.  Then the interests are modeled by a distribution.  The resulting distribution is then used as a measure of the diversity of the user's tastes.  Based on the diversity and the characteristics of other products, recommendations are then made to the user.  The systems and methods may also utilize subjective information as a secondary filter to add or remove products for which such data is known. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 


or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        May 8, 2021